In a negligence action to recover damages for personal injuries, etc., defendant appeals from so much of an order of the Supreme Court, Richmond County, dated December 29, 1976, as denied its cross motion to dismiss the complaint pursuant to CPLR 3215 (subd [c]). Order affirmed insofar as appealed from, with $50 costs and disbursements. Defendant’s time to answer is extended until 20 days after entry of the order to be made hereon. Under the circumstances here, sufficient cause was shown to bar the dismissal of the complaint and, accordingly, it was not an abuse of discretion for Special Term to have denied the cross motion. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.